 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1

Richard M. Squire & Associates, LLC
Chandra M. Arkema, Esquire (029552006)
One Jenkintown Station
115 West Avenue, Suite 104
Jenkintown, PA 19046
(215) 886-8790
carkema@squirelaw.com



                                                            Case No.:       20-19144
                                                                          ___________________
 In Re:
                                                            Chapter:                13
                                                                          ___________________
Michelle Lugo
                                                                           Andrew B. Altenberg, Jr.
                                                            Judge:        ___________________




                         NOTICE OF MORTGAGE FORBEARANCE


                                                        ARC Home LLC f/k/a WEI Mortgage LLC
          The undersigned is the Attorney for Creditor ___________________________________  in

                               April 1
this matter. On or about ____________, 2020, the Creditor was advised that the Debtor(s)’

                        4278 (“subject mortgage loan”), secured by real property described as
mortgage loan ending in ______

1 Liberty Trail, Delran, NJ 08075
_____________________________________________________________, has been impacted

by COVID-19. Pursuant to State and/or Federal guidelines, a forbearance has been offered, the

terms of which are as follows:

          1.                                               180
                The parties agree to a forbearance period of ______ (enter number of days) and have

elected to not tender mortgage payments to Creditor that would come due on the subject mortgage

              4/1/2020
loan starting ___________(mm/dd/yy)         9/1/2020
                                    through ___________(mm/dd/yy).

          2.                                                      10/1/2020 (mm/dd/yy) and
                Debtor(s) will resume mortgage payments beginning ___________

will be required to cure the delinquency created by the forbearance period (“forbearance arrears”).
       3.                                       3,033.46
               The payment amount currently is $____________.

       4.      The Creditor, at this time, does not waive any rights to collect the payments that

come due during the forbearance period or any payments that were due and owing prior to the

forbearance period. Creditor does not waive its rights under the terms of the note and mortgage or

under other applicable non-bankruptcy laws and regulations, including, but not limited to, RESPA,

and the right to collect on any post-petition escrow shortage.

       5.      The Creditor does not waive its rights to seek relief from the automatic stay for

reasons other than non-payment of the mortgage, including, but not limited to, a lapse in insurance

coverage or payment of property taxes.

       6.      The Debtor(s) do not waive any rights upon expiration of the forbearance period.

Prior to the expiration of the forbearance period, however, the Debtor(s) must take the following

affirmative steps to address the status of the subject mortgage loan including, but not limited to: (a)

bringing the account post-petition current; (b) requesting extension of the forbearance period; (c)

applying for loss mitigation; and/or (d) amending the Chapter 13 Plan.

       7.      Any objection to this Notice must be filed and served not later than 14 days after the

filing of the Notice. The Court may conduct a hearing on the objection.

       This Notice is intended to disclose a temporary forbearance of the Debtor(s)’

obligation to remit post-petition payments for the forbearance period. Nothing within this

Notice should be construed to alter any rights, duties, or deadlines that are not related to the

remittance of post-petition mortgage payments.




      8/27/2020
Date: _____________________                              /s/ Chandra Arkema, Esquire
                                                         ______________________________________
                                                         Signature

                                                                                                  new. 5/2020

                                                     2
